Case: 1:20-cv-01238 Document #: 32-1 Filed: 07/02/20 Page 1 of 3 PageID #:450




                EXHIBIT A
6/26/2020        Case: 1:20-cv-01238 Document       #: 32-1
                                     The Original Comfy BlanketFiled: 07/02/20
                                                               Sweatshirt as seen on Page    2 of
                                                                                     Shark Tank    3 PageID
                                                                                                – The Comfy #:451
                                 Buy 1 Comfy Hoodie, Get 1 FREE! Code: BOGO · FREE Shipping on orders $50+. US Only.

                                                                                                                                  MY CART  0


                                                                                                                                                  

                                                 SHARK TANK           ABOUT US         SHOP 
                                                                                                                                          0 $0.00



       THE COMFY ORIGINAL - $39.99

                                                                           THE COMFY ORIGINAL - $39.99
                                                                                 Canadian Customer? Click Here!         UK Customer? Click Here!


                                                                           Choose Your Color




                                                                            Quan ty     −      1      +


                                                                                                        Add to Cart




                                                                             FREE COMFY FOR YOUR FEET WITH THE PURCHASE
                                                                                OF 1 COMFY ORIGINAL. LIMITED TIME ONLY!
                                                                                       DISCOUNT APPLIED AT CHECKOUT.
                                                                           This is the one you saw on Shark Tank—the one that launched
                                                                           a world-wide craze. The Comfy Original is the world’s rst
                                                                           truly wearable blanket, le ng you stay warm and cozy
                      •1 •2 •3 •4 •5 •6 •7                                 whether you’re at home or on the go. Made to t like an
                                                                           oversized hoodie, the Original is made from an ultra-so
                                                                           micro ber exterior, and a luxurious sherpa lined interior that
                                                                           will leave you thinking you’re being hugged by a cloud. Turn
                                                                           down the heat and bring on the cold!


                                                                           Details:
                                                                               Sizing: One Size Fits All Adults & Teens
                                                                               Features: double layered, huge hood, giant front pocket,
                                                                           high low hem, and ribbed cu ed sleeves
                                                                               Care-Free Wash: toss it in the wash then tumble dry on
                                                                           low - it comes out like new
                                                                               Contents: Outer material – luxurious eece micro ber.
                                                                           Inner material – premium u y sherpa. 100% polyester
                                                                               Invented by 2 brothers & backed by ABC’s Shark Tank Star
                                                                           Barbara Corcoran
                                                                               Patents Approved & Pending

https://thecomfy.com/products/the-comfy                                                                                                                1/2
6/26/2020        Case: 1:20-cv-01238 Document       #: 32-1
                                     The Original Comfy BlanketFiled: 07/02/20
                                                               Sweatshirt as seen on Page    3 of
                                                                                     Shark Tank    3 PageID
                                                                                                – The Comfy #:452
                                                                            Free 30 Day Return/Refund Policy


                                                                         #COMFYCARES💕
                                                                         We are proud to have found a way to use The Comfy® brand
                                                                         to provide comfort, strength, and support in a totally di erent
                                                                         way. We are so excited to partner together with Susan G
                                                                         Komen® and thank them for taking care of our loved ones! In
                                                                         2019-2020, The Comfy will donate to Susan G. Komen
                                                                         $50,000.00 regardless of sales.




                                                                                              RELATED PRODUCTS




                                                                             THE         THE          THE          THE          NEW:
                                                                           COMFY       COMFY         COMFY        COMFY         THE
                                                                             FOR       ORIGINAL      HOODIE       TEDDY        COMFY
                                                                            YOUR          JR                                   DREAM
                                                                                                      $29.99       $49.99
                                                                            FEET
                                                                                         $34.99                                 $39.99
                                                                            $14.99


                                                           Back To The Comfy




                       COMPANY                                SIGN UP                                      CUSTOMERS
                                                  Join the Comfy Craze! Sign up to
                        About Us                 receive updates on new products,                            My Account
                       Shark Tank                  special promo ons, and events.                              Shop
                      Terms of Use                                                                            Returns
                     Privacy Policy                                                                            FAQs
                       Contact Us                Join our mailing list            Subscribe
                   Patent Informa on

                   Patent Informa on




                                                                               




https://thecomfy.com/products/the-comfy                                                                                                    2/2
